Title: From John Adams to the President of Congress, 5 September 1783
From: Adams, John
To: President of Congress


          Sir,
            Paris Septr: 5th: 1783.
          On Wednesday the third day of this Month, the American Ministers met the British Minister at his Lodgings at the Hôtel de York, and signed, sealed and delivered the Definitive Treaty of Peace between the United States of America and the King of Great Britain. Altho’ it is but a Confirmation or Repetition of the Provisional Articles, I have the honor to congratulate Congress upon it, as it is a Completion of the work of Peace, and the best we could obtain. Nothing remains now to be done but a Treaty of Commerce— But this in my opinion cannot be negociated without a new Commission from Congress to some one or more Persons. Time, it is easy to foresee, will not be likely to render the British Nation more disposed to a Regulation of Commerce favorable to Us, & therefore my Advice is to issue a Commission as soon as may be.
          There is another Subject, on which I beg leave to present to Congress my Sentiments, because they seem to me of Importance, and because they differ from many sanguine Opinions, which will be communicated to the Members of that Assembly from Partisans both of England and France. In the late deliberations concerning an Acceptance of the Mediation of the two Imperial Courts, the British Minister refused it; and in the Conferences We had with the Comte de Vergennes upon this Subject, it was manifest enough to me, that he was not fond of our accepting it— For altho’ he maintained a perfect Impartiality of Language, neither advising Us for nor against the Measure, yet at last, when it was observed that Mr. Hartley was averse to it, he turned to Dr. Franklin and said that we must agree with Mr. Hartley, about it, with such a Countenance, Air and Tone of Voice, (for from these you must often collect the Sentiments of Ministers) as convinced me, he did not wish the Mediation should take place. It was not a Subject, which would bear insisting on either way. I therefore made no difficulty— But I am upon recollection fully of Opinion, that We should have done wisely to have sent our Letter to the Imperial Ministers, accepting the Mediation on our Part. The Signature of those Ministers would have given Us Reputation in Europe, and among our own Citizens. I mention these because I humbly concieve, that Congress ought in all their Proceedings to consider, the Opinion that the United States or the People of America will entertain of themselves. We may call this national Vanity or national Pride, but it is the main Principle of the national Sense of its own Dignity, and a Passion in human Nature, without which Nations cannot preserve the Character of Men. Let the People lose this Sentiment, as in Poland, and a Partition of their Country will soon take place. Our Country has but lately been a dependent one, and our People, altho’ enlightened and virtuous, have had their Minds and Hearts habitually filled with all the Passions of a dependent, subordinate People, that is to say, with Fear, with Diffidence and Distrust of themselves, with Admiration of Foreigners &ca.— Now I say, that it is one of the most necessary & one of the most difficult Branches of the Policy of Congress, to eradicate from the American Mind every remaining Fibre of this Fear and Self-Diffidence on the one hand, and of this excessive Admiration of Foreigners on the other. It cannot be doubted one moment, that a solemn Acknowledgment of Us, by the Signature of the two Imperial Courts, would have had such a Tendency in the Minds of our Countrymen— But we should also consider, upon every Occasion, how our Reputation will be affected in Europe. We shall not find it easy to keep up the Respect for Us, that has been excited by the continual Publication of the Exploits of the War. In the Calm of Peace little will be said about Us in Europe, unless We prepare for it, but by those who have designs upon Us. We may depend upon it every thing will be said in Europe, and in the Gazettes, which any Body in Europe wants to have repeated in America, to make such Impressions upon the Minds of our Citizens as he desires. It will become Us therefore to do every thing in our Power, to make reasonable & just Impressions upon the public Opinion in Europe. The Signature of the two Imperial Courts would have made a deep & important Impression in our favor, upon full one half of Europe, as Friends to those Courts, and upon all the other half, as Enemies. I need not explain myself farther: I may however add, that Americans can scarcely concieve the decisive Influence of the Governments of Europe upon their People. Every Nation is a Piece of Clock-Work— Every Wheel is under the absolute direction of the Sovereign as its Weight or Spring. In Consequence of this, all that Moiety of Mankind, that are subject to the two Imperial Courts and their Allies, would, in Consequence of their Mediation, have been openly and decidedly our Friends at this Hour, and the other half of Europe would certainly have respected Us the more for this.— But at present, the two Imperial Courts, not having signed the Treaty, all their Friends are left in a state of Doubt and Timidity concerning Us. From all the Conversations I have had with the Comte de Mercy and Mr. Markoff, it is certain, that the two Courts wished, as these Ministers certainly were ambitious, to sign our Treaty. They and their Sovereigns wished that their Names might be read in America, and there respected as our Friends. But this is now past. England and France will be most perfectly united in all Artifices and Endeavors to keep down our Reputation at Home and abroad—to mortify our self-Conceit, and to lessen Us in the Opinion of the World. If We will not see, We must be the Dupes— We need not for We have in our own Power, with the common blessing, the Means of every thing We want. There is but one Course now left to retrieve the Error, and that is to send a Minister to Vienna, with Power to make a Treaty with both the Imperial Courts. Congress must send a Minister first, or it never will be done. The Emperor never sends first, nor will England ever send a Minister to America, until Congress shall send one to London.
          To form immediate commercial Connections with that half of Europe, which ever has been, and, with little Variations, ever will be opposite to the House of Bourbon, is a fundamental Maxim of that System of American Politicks, which I have pursued invariably from the beginning of this War. It is the only means of preserving the Respect of the House of Bourbon itself— It is the only means, in conjunction with our Connections with the House of Bourbon already formed, to secure Us the Respect of England for any long time, and to keep Us out of another War with that Kingdom. It is in short the only possible means of securing to our Country that Peace, Neutrality, Impartiality and Indifference in European Wars, which in my opinion We shall be unwise in the last degree if We do not maintain. It is besides the only way, in which We can improve and extend our commercial Connections to the best Advantage.
          With great Respect, I have the / honor to be, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        